                   1 Gary M. Messing, Bar No. 75363
                       gary@majlabor.com
                   2 Jason H Jasmine, Bar No. 215757
                       jason@majlabor.com
                   3 Monique Alonso, Bar No. 127078
                       monique@majlabor.com
                   4 MESSING ADAM & JASMINE LLP
                     980 9th Street, Suite 380
                   5 Sacramento, California 95814
                     Telephone:      916.446.5297
                   6 Facsimile:      916.448.5047

                   7

                   8

                   9                                  UNITED STATES DISTRICT COURT
               10                                    EASTERN DISTRICT OF CALIFORNIA
               11

               12 MILES LEWIS and CHERI ERDELT on                         Case No. 2:16-CV-01745-VGC
                  behalf of themselves and all similarly situated
               13 individuals,                                            REQUEST AND [PROPOSED] ORDER
                                                                          TO CHANGE COLLECTIVE ACTION
               14                      Plaintiffs,                        COUNSEL AT MESSING ADAM &
                                                                          JASMINE FOR ADMINISTRATION OF
               15               v.                                        FLSA SETTLEMENT
               16 COUNTY OF COLUSA,

               17                      Defendant.                         Assigned for All Purposes to The Honorable
                                                                          Vince Chhabria, Courtroom 4, Northern
               18                                                         District, San Francisco
               19

               20
                                Plaintiffs submit this Request and [Proposed] Order to Change Collective Action Counsel
               21
                       at Messing Adam & Jasmine from attorney Yonatan Moskowitz to attorney Monique Alonso.
               22
                                Yonatan Moskowitz will be leaving Messing Adam & Jasmine in January. Pursuant to
               23
                       Revised Modified Order for Approval of FLSA Settlement and Administration [Dkt #119],
               24
                       incorporating the Stipulation of Settlement and Release of Claims [Dkt #112-1], plaintiffs have 45
               25
                       days from the date of the December 13, 2018 Order, which is January 28, 2019, to mail the
               26
                       Settlement Packet to all Putative Collective-Action Members.
               27
                                Yonatan Moskowitz is currently designated as collective-action counsel in the Notice of
               28
MESSING ADAM &
                       00063983-2
  JASMINE LLP
ATTORNEYS AT LAW
                       REQUEST AND [PROPOSED] ORDER TO CHANGE COLLECTIVE ACTION COUNSEL AT MESSING ADAM
                                        & JASMINE FOR ADMINISTRATION OF FLSA SETTLEMENT
                   1 Collective Action Settlement Claim Form (Revised) and FLSA Consent to Join Form, Revised

                   2 Exhibit B and Exhibit A to the Stipulation, that are part of the Settlement Packet.

                   3            Therefore, Plaintiffs respectfully request that the name (and contact information) of

                   4 collective-action counsel in the Notice of Collective Action Settlement Claim Form (Revised) and

                   5 FLSA Consent to Join Form, be changed from Yonatan Moskowitz to Monique Alonso so as to

                   6 avoid any confusion to the collective-action members who will be receiving the settlement

                   7 packets.

                   8            Defendant County of Colusa has been informed of, and does not object to, this request.

                   9

               10 Dated: January 2, 2019                           MESSING ADAM & JASMINE LLP

               11

               12
                                                                   By          /s/ Gary M. Messing
               13                                                       Gary M. Messing
                                                                        Jason H Jasmine
               14                                                       Yonatan L. Moskowitz
                                                                        Attorneys for Plaintiffs MILES LEWIS, CHERI
               15
                                                                        ERDELT, et al.
               16

               17

               18
               19

               20

               21

               22

               23

               24

               25

               26
               27

               28
MESSING ADAM &
                       00063983-2                                         2
  JASMINE LLP
ATTORNEYS AT LAW
                       REQUEST AND [PROPOSED] ORDER TO CHANGE COLLECTIVE ACTION COUNSEL AT MESSING ADAM
                                        & JASMINE FOR ADMINISTRATION OF FLSA SETTLEMENT
                   1                                         [PROPOSED] ORDER
                   2
                                The Court approves replacing attorney Yonatan Moskowitz with attorney Monique
                   3
                       Alonso as collective-action counsel at Messing Adam & Jasmine, and orders that Plaintiffs make
                   4
                       conforming changes to the Notice of Collective Action Settlement Claim Form (Revised) and FLSA
                   5
                       Consent to Join Form that are to be sent to all Plaintiffs and Putative Collective-Action Members per
                   6
                       the Revised Modified Order for Approval of FLSA Settlement and Administration [Dkt. # 119].
                   7
                                IT IS SO ORDERED.
                   8

                   9
                              January 10
                       Dated: _________________, 2019
               10                                                                 HON. VINCE CHHABRIA
                                                                              UNITED STATES DISTRICT JUDGE
               11

               12

               13

               14

               15

               16

               17

               18
               19

               20

               21

               22

               23

               24

               25

               26
               27

               28
MESSING ADAM &
                       00063983-2                                         3
  JASMINE LLP
ATTORNEYS AT LAW
                       REQUEST AND [PROPOSED] ORDER TO CHANGE COLLECTIVE ACTION COUNSEL AT MESSING ADAM
                                        & JASMINE FOR ADMINISTRATION OF FLSA SETTLEMENT
